Case 7:20-cv-01542-KMK Document 34 Filed 08/31/21 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ANONYMOUS #1, by Ais parent and natural
guardians,

Plaintiff, 20-CV-1542 (KMK)

ve ORDER
MICHAEL KELSEY, et al,

Defendants.

 

 

KENNETH M. KARAS, United States District Judge:

On July 19, 2021, the Court issued an Order to Show Cause (the “Order’”) as to why
Plaintiff's claims against Defendant Michael Kelsey (“Kelsey”) should not be severed, pursuant
to Rule 21 of the Federal Rules of Civil Procedure, and remanded on equitable grounds, pursuant
to 28 U.S.C. § 1452. (See Order to Show Cause (“OSC”) 10-11 (Dkt. No. 29).) The Court
directed Plaintiff and Defendants Boy Scouts of America and Boy Scouts of America Inc.
(collectively, “BSA”), Hudson Valley Council, Inc. “HVC”), Our Savior Lutheran Church
(“Our Savior”), and Richard Robbins (“Robbins”) to respond to the Order by July 26, 2021. Ud}
In view of Kelsey’s incarceration and pro se status, the Court directed him to respond by July 30,
2021. Ud at 11.) Plaintiff's counsel responded on July 23, 2021, (see Affn of Jeremy D.
Barberi, Esq., in Resp. to Order to Show Cause (“Barberi Aff'n”) (Dkt. No. 31)), and Kelsey
responded on August 9, 2021, (see Resp. Affn of Michael N. Kelsey (“Resp. Aff'n’”) (Dkt. No.
33)). The remaining Defendants failed to respond to the Court’s Order.

For reasons discussed in the Order, the Court will sever Plaintiff's claims against Kelsey
and remand them to state court. Although Kelsey argues that he was prejudiced when this

Action was removed to federal court, (Resp. Aff'n J¥ 10-11), even if that were true, it would not

 

 
Case 7:20-cv-01542-KMK Document 34 Filed 08/31/21 Page 2 of 3

provide a compelling basis for retaining jurisdiction over the claims asserted against him. To the
contrary, remanding the claims to state court will allow for a speedy adjudication that is not
weighed down by the BSA’s ongoing bankruptcy saga. To the extent the Appellate Division
denied Kelsey’s appeal of Justice Grossman’s discovery order on jurisdictional grounds, (see
OSC 4), Kelsey’s appeal could be reinstated in state court following remand,!

Although the Court will sever and remand Plaintiff’s claims against Kelsey, it will not at
this time sever and remand the claims against Robbins, as Plaintiff requests. (See Barberi Aff'n
44.) As an initial matter, the Court is somewhat skeptical that the claims against Robbins should
be severed from those against BSA, HVC, and Our Savior. Unlike Kelsey, Robbins is named as
a Defendant alongside BSA, HVC, and Our Savior in Counts 1, 3, 4, 5, 6, 7, and 10, which rest
on various theories of negligence, failure to report, failure to investigate, or respondeat superior.
(See OSC 1-2.) Thus, it is less obvious these claims can be readily severed and adjudicated
without the remaining Defendants. Although Plaintiff may renew its Application to sever and
remand the claims against Robbins, the Court will not grantthe Application without hearing from
Robbins or counsel representing Robbins. To date, no attorney has filed a notice of appearance
for Robbins, and Robbins himself has not otherwise communicated with the Court.

Plaintiff also suggests that, in the event the Court severs and remands the claims as to

Kelsey, it should sever such claims in a “companion case”’—Anonymous #2 v. Kelsey et al., No.

 

' Heeding this Court’s observation that “a party may not make a motion for declaratory
relief, but rather, .. . must bring an action for a declaratory judgment,” (OSC 5 (citation
omitted)), Kelsey now maintains that he “intends to pursue” declaratory relief “via separate
action,” (Resp. Affn § 21), and urges the Court not to sever and remand the claims against him
on this basis, (see id. | 23 (““[Elquity should permit the Undersigned to remain under the federal
jurisdiction for the present time while he pursues a separate action to establish his rights under 28
USC 2201 in an attempt to cure the prejudice.”)). Of course, Kelsey is free to initiate a separate
action at any time. But that is not a persuasive argument for retaining jurisdiction over claims
that properly belong in state court.

 
Case 7:20-cv-01542-KMK Document 34 Filed 08/31/21 Page 3 of 3

20-CV-1543—currently pending before the Honorable Nelson S. Roman. (Barberi Afi'n { 4.)
Apart from the fact that Plaintiff, as far as this Court is aware, has made no attempt to
consolidate these cases or have them designated as related cases, the Court has no authority to
sever and remand claims pending in an action before another court in this District.

Thus, for the foregoing reasons and those stated in the Court’s prior Order, Plaintiff's
claims against Kelsey should be severed and remanded to state court. The Clerk of Court is
respectfully directed to terminate the pending Motion, (Dkt. No. 12), remand the claims against
Kelsey to state court, and mail a copy of this Order to Plaintiff.

SO ORDERED.

Dated: August 31, 2021
White Plains, New York

 

United States District Judge

 

* Because the Court is remanding the claims against Kelsey, Kelsey’s pending Motion is
now moot.

 
